NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 28, 2021
                                  Decided June 8, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge


No. 20-3208

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Southern District of Illinois.

      v.                                            No. 4:98-CR-40002-JPG-3

AARON WYATT,                                        J. Phil Gilbert,
    Defendant-Appellant.                            Judge.

                                       ORDER

       Aaron Wyatt has twice had his supervised release revoked. He first violated the
conditions of his release shortly after serving a 264-month sentence for distributing
crack cocaine, United States v. Moore, 208 F.3d 577, 579 (7th Cir. 2000), and was
sentenced to another 12-month term. See United States v. Wyatt, 788 Fed. Appx. 402
(7th Cir. 2019) (unpublished). Five months after serving this term, he again violated his
conditions of release. Based on Wyatt’s admissions to possession of marijuana and
methamphetamine, the district court again revoked his supervised release and
sentenced him to an additional 18 months’ imprisonment, followed by 24 months’
supervised release. Wyatt appeals, but his appointed counsel asserts that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 746 (1967).
No. 20-3208                                                                         Page 2

       We start by noting that Wyatt does not have an unqualified constitutional right
to counsel when appealing a revocation order, see Gagnon v. Scarpelli, 411 U.S. 778, 790–
91 (1973), so the Anders safeguards need not govern our review. Still, our practice is to
follow them. See United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016) (per curiam).
Wyatt did not respond to counsel’s motion to withdraw. See Cir. R. 51(b). Counsel’s
brief explains the nature of the case and addresses the potential issues that this type of
appeal would be expected to involve. We therefore limit our review to the subjects she
covers, see Wheeler, 814 F.3d at 857, with one addition.

       Counsel does not tell us, as she should, whether Wyatt wants to challenge the
admissions he made on which his revocation was based. See Wheeler, 814 F.3d at 857;
United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d
667, 670–71 (7th Cir. 2002). But nothing in the transcript of the revocation hearing causes
us to doubt that the admissions were knowing and voluntary. Indeed, Wyatt tested
positive for methamphetamine, admitted at the revocation hearing that he had
possessed marijuana and methamphetamine (the most serious violations), and
confirmed that these admissions were voluntary.

       Counsel first considers whether Wyatt could argue that the court improperly
revoked his supervised release and correctly concludes that this argument would be
frivolous. A judge must revoke supervised release upon finding that the defendant
possessed a controlled substance. 18 U.S.C. § 3583(g)(1); United States v. Jones, 774 F.3d
399, 403 (7th Cir. 2014); see also U.S.S.G. § 7B1.3(a)(1) (“Upon a finding of a Grade A or
B violation, the court shall revoke ... supervised release.”). Wyatt admitted to possessing
marijuana and methamphetamine, Grade B violations, see § 3583(g)(1), so any argument
contesting revocation would be frivolous.

       Counsel also evaluates whether Wyatt could challenge the district court’s
calculation of his imprisonment range, and appropriately concludes he could not.
Because Wyatt did not object to the court's application of the policy statements in
Chapter 7 of the Sentencing Guidelines, our review would be for plain error.
See Wheeler, 814 F.3d at 857. The court properly calculated a range of 21 to 27 months
based on Grade B violations and a criminal history category of VI. In computing this
range, the district court correctly determined that Wyatt’s most serious violations—
possessing marijuana and methamphetamine—were Grade B. See U.S.S.G. § 7B1.1(a)(2),
(b). The court then properly calculated Wyatt’s sentencing range for each count based
on a Grade B offense, his criminal history category of VI (from his original sentencing),
and the statutory maximum sentences for the original crimes of conviction.
No. 20-3208                                                                                Page 3

See 18 U.S.C. §§ 3559(a)(3), 3583(e)(3); 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii); U.S.S.G.
§ 7B1.4(a), (b)(1).

        Counsel also explores but rightly rejects a challenge to the substantive
reasonableness of Wyatt’s 18-month term. We presume a below-guidelines sentence like
Wyatt’s to be reasonable. United States v. Peterson, 852 F.3d 629, 631 (7th Cir. 2017). The
district court adequately addressed the 18 U.S.C. § 3553(a) factors, alluding to the
nature of Wyatt’s offense, § 3553(a)(1), the need to deter him from future violations,
§ 3553(a)(2)(B), and the need to ensure that he received correctional treatment,
§ 3553(a)(2)(D). In particular, the court emphasized Wyatt’s repeated violations during
his two terms of supervised release, see § 3553(a)(1), (a)(2)(A), and his need to
participate in a structured substance abuse treatment program, something he had not
done consistently on supervised release, see § 3553(a)(2)(D). The court considered
Wyatt’s arguments in mitigation: that he had used drugs only to deal with the death of
his grandson and that he was now working to improve his mental health and end his
addiction. But the court reasonably believed that Wyatt was making these changes in
his life only because he got caught and that his drug use reflected his choice to “hang[]
around with people who are doing drugs, … with a drug culture.” Even so, the court
sentenced Wyatt to a below-guideline sentence of 18 months’ imprisonment.

       Finally, counsel considers whether Wyatt could argue that his defense attorney
was ineffective at the revocation hearing. As we previously noted, Wyatt did not have
an unqualified right to counsel at his revocation hearing. Even if he could bring such a
claim, claims of ineffective assistance are best raised on collateral review, where an
evidentiary foundation can be developed. See Massaro v. United States, 538 U.S. 500, 504–
05 (2003); United States v. Cates, 950 F.3d 453, 457 (7th Cir. 2020).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.